Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steve Lam on 1/15/2021.
 
Please enter the Amendment to the claims as shown below:

1.  (Currently Amended)  An apparatus, comprising:
a display;
a touch panel;
at least one processor; and
a non-transitory computer-readable medium encoded with instructions, which when executed by the at least one processor, cause the apparatus to:
display, on the display, a first thumbnail image and a second thumbnail image arranged such that neither of the first thumbnail image nor the second thumbnail image overlaps with 
detect, with the touch panel, a pinch-out operation in which a distance between two objects increases or a pinch-in operation in which the distance between two objects decreases; [[and]]
in response to detecting the pinch-out operation, [[concurrently]] display, on the display:
a first animation 
(1) initially showing the first thumbnail image and the second thumbnail image not overlapping and [[the]] a third thumbnail image not appearing on the display, then
(2) showing the first thumbnail image partially overlapping the third thumbnail image so that only a portion of the third thumbnail image initially appears on the display at a first position, and then
(3) showing moving the third thumbnail image from the first position in which the first thumbnail image partially overlaps the third thumbnail image to a second position in which the first thumbnail image and the third thumbnail image do not overlap; and
a second animation 
(1) initially showing the first thumbnail image and the second thumbnail image not overlapping and [[the]] a fourth thumbnail image 
(2) showing the second thumbnail image partially overlapping the fourth thumbnail image so that only a portion of the fourth thumbnail image initially appears on the display at a third position, and then 
(3) showing moving the fourth thumbnail image from the third position in which the second thumbnail image partially overlaps the fourth thumbnail image to a fourth position in which the second thumbnail image and the fourth thumbnail image do not overlap; and
in response to detecting the pinch-in operation in which the distance between two objects decreases, display, on the display:
a third animation showing movement of the third thumbnail image from the second position in which the first thumbnail image and the third thumbnail image do not overlap to the first position in which the first thumbnail image and the third thumbnail image overlap; and
a fourth animation showing movement of the fourth thumbnail image from the fourth position in which the second thumbnail image and the fourth thumbnail image do not overlap to the third position in which the second thumbnail image and the fourth thumbnail image overlap.

2.  (Currently Amended)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
detect, with the touch panel, [[a]] the pinch-in operation in which [[a]] the distance between 
in response to detecting the pinch-in operation, [[concurrently]] display, on the display:
[[a]] the third animation
[[a]] the fourth animation

3.  (Previously Presented)  The apparatus of claim 2, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
cease displaying any portion of the third thumbnail image on the display after displaying the third animation so that the first thumbnail image is displayed and does not overlap with any other thumbnail image on the display; and
cease displaying any portion of the fourth thumbnail image on the display after displaying the fourth animation so that the second thumbnail image is displayed and does not overlap with any other thumbnail image on the display.

4.  (Previously Presented)  The apparatus of claim 2, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:

[[concurrently]] display the first and second animations on the display in response to determining that the increase in distance exceeds the first threshold;
determine whether a decrease in distance between the two objects during the pinch-in operation exceeds a second threshold; and
[[concurrently]] display the third and fourth animations on the display in response to determining that the decrease in distance exceeds the second threshold.

5.  (Currently Amended)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
display a scale out button and a scale in button on the display;
detect, with the touch panel, selection of the scale out button on the display after the first and second animations are displayed; and
in response to detecting the selection of the scale out button, [[concurrently]] display, on the display:
[[a]] the third animation
[[a]] the fourth animation

6.  (Previously Presented)  The apparatus of claim 5, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
cease displaying any portion of the third thumbnail image on the display after displaying the third animation so that the first thumbnail image is displayed and does not overlap with any other thumbnail image on the display; and
cease displaying any portion of the fourth thumbnail image on the display after displaying the fourth animation so that the second thumbnail image is displayed and does not overlap with any other thumbnail image on the display.

7.  (Previously Presented)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image so as to be included in a finite group of thumbnail images available for display on the display; and
in response to detecting the pinch-out operation, switch the apparatus from a first state in which the finite group of thumbnail images are displayed with a first granularity to a second state in which the finite group of thumbnail images are displayed with a second granularity that is finer than the first granularity.

8.  (Previously Presented)  The apparatus of claim 7, wherein the non-transitory computer-
store at least some of the thumbnail images in the finite group of thumbnail images as thumbnail images corresponding to scenes of moving image data.

9.  (Previously Presented)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store at least one of the first, second, third, and fourth thumbnail images as a thumbnail image corresponding to a scene of moving image data.

10.  (Previously Presented)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
determine whether an increase in distance between the two objects during the pinch-out operation exceeds a threshold; and
[[concurrently]] display the first and second animations on the display in response to determining that the increase in distance exceeds the threshold.

11.  (Original)  The apparatus of claim 1, wherein the instructions that cause the apparatus to detect the pinch-out operation include instructions that, when executed by the at least one processor, cause the apparatus to detect the increase in distance between the two objects when the two objects are at locations on the display away from locations at which the first thumbnail image and the second thumbnail image are displayed.

12.  (Currently Amended)  An apparatus, comprising:
a display;
a touch panel;
at least one processor; and
a non-transitory computer-readable medium encoded with instructions, which when executed by the at least one processor, cause the apparatus to:
display, on the display, first, second, third, and fourth thumbnail images arranged such that such that none of the first, second, third, and fourth thumbnail images overlaps with any other thumbnail image on the display;
detect, with the touch panel, a pinch-in operation in which a distance between two objects decreases or a pinch-out operation in which the distance between two objects increases;
in response to detecting the pinch-in operation, [[concurrently]] display, on the display:
a first animation showing the third thumbnail image moving from a first position in which the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image do not overlap to a second position in which the second thumbnail image and the fourth thumbnail image do not overlap with the first thumbnail image and the third thumbnail image, and the first thumbnail image partially overlaps the third thumbnail image so that only a portion of the third thumbnail image appears on the display; and
a second animation showing the fourth thumbnail image [[a]] moving from a third position in which the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image do not overlap to a fourth position in 
cease displaying the portion of the third thumbnail image on the display after displaying the first animation so that the first thumbnail image is displayed and does not overlap with the third thumbnail image on the display; [[and]]
cease displaying the portion of the fourth thumbnail image on the display after displaying the second animation so that the second thumbnail image is displayed and does not overlap with the fourth thumbnail image on the display; and
in response to detecting the pinch-out operation in which the distance between the two objects increases, display, on the display:
a third animation showing at least a portion of the third thumbnail image appearing on the display and moving from the second position in which the first thumbnail image and the third thumbnail image overlap to another position in which the third thumbnail image does not overlap with any other thumbnail image on the display; and
a fourth animation showing at least a portion of the fourth thumbnail image appearing on the display and moving from the third position in which the second thumbnail image and the fourth thumbnail image overlap to another position in which the fourth thumbnail image does not overlap with any other thumbnail image on the display.

13.  (Currently Amended)  The apparatus of claim 12, wherein the non-transitory computer-
detect, with the touch panel, a pinch-out operation in which [[a]] the distance between two objects increases after the first and second animations are displayed; and
in response to detecting the pinch-out operation, [[concurrently]] display, on the display:
[[a]] the third animation
[[a]] the fourth animation

14.  (Previously Presented)  The apparatus of claim 13, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
determine whether a decrease in distance between the two objects during the pinch-in operation exceeds a first threshold;
[[concurrently]] display the first and second animations on the display in response to determining that the decrease in distance exceeds the first threshold;
determine whether an increase in distance between the two objects during the pinch-out operation exceeds a second threshold; and
[[concurrently]] display the third and fourth animations on the display in response to 

15.  (Currently Amended)  The apparatus of claim 12, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
display a scale out button and a scale in button on the display;
detect, with the touch panel, selection of the scale in button on the display after the first and second animations are displayed; and
in response to detecting the selection of the scale in button, [[concurrently]] display, on the display:
[[a]] the third animation
[[a]] the fourth animation

16.  (Previously Presented)  The apparatus of claim 12, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image so as to be included in a finite group of thumbnail images available for 
in response to detecting the pinch-in operation, switch the apparatus from a first state in which the finite group of thumbnail images are displayed with a first granularity to a second state in which the finite group of thumbnail images are displayed with a second granularity that is coarser than the first granularity.

17.  (Previously Presented)  The apparatus of claim 16, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store at least some of the thumbnail images in the finite group of thumbnail images as thumbnail images corresponding to scenes of moving image data.

18.  (Previously Presented)  The apparatus of claim 12, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store at least one of the first, second, third, and fourth thumbnail images as a thumbnail image corresponding to a scene of moving image data.

19.  (Previously Presented)  The apparatus of claim 12, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
determine whether a decrease in distance between the two objects during the pinch-in operation exceeds a threshold; and
concurrently display the first and second animations on the display in response to determining 

20.  (Original)  The apparatus of claim 12, wherein the instructions that cause the apparatus to detect the pinch-in operation include instructions that, when executed by the at least one processor, cause the apparatus to detect the pinch-in operation when the two objects are at locations on the display away from locations at which the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image are displayed.

21.  (Currently Amended)  A method for operating an apparatus having a display and a touch panel, the method comprising:
displaying, on the display, a first thumbnail image and a second thumbnail image arranged such that neither of the first thumbnail image nor the second thumbnail image overlaps with any other thumbnail image on the display;
detecting, with the touch panel, a pinch-out operation in which a distance between two objects increases or a pinch-in operation in which the distance between two objects decreases; [[and]]
in response to detecting the pinch-out operation, [[concurrently]] displaying, on the display:
a first animation 
(1) initially showing the first thumbnail image and the second thumbnail image not overlapping and [[the]] a third thumbnail image not appearing on the display, then 
(2) showing the first thumbnail image partially overlapping the third thumbnail image so that only a portion of the third thumbnail image initially 
(3) showing moving the third thumbnail image from the first position in which the first thumbnail image partially overlaps the third thumbnail image to a second position in which the first thumbnail image and the third thumbnail image do not overlap; and
a second animation 
(1) initially showing the first thumbnail image and the second thumbnail image not overlapping and [[the]] a fourth thumbnail image not appearing on the display, then
(2) showing the second thumbnail image partially overlapping the fourth thumbnail image so that only a portion of the fourth thumbnail image initially appears on the display at a third position, and then 
(3) showing moving the fourth thumbnail image from the third position in which the second thumbnail image partially overlaps the fourth thumbnail image to a fourth position in which the second thumbnail image and the fourth thumbnail image do not overlap; and
in response to detecting the pinch-in operation in which the distance between two objects decreases, display, on the display:
a third animation showing movement of the third thumbnail image from the second position in which the first thumbnail image and the third thumbnail image do not overlap to the first position in which the first thumbnail image and the third thumbnail image overlap; and
a fourth animation showing movement of the fourth thumbnail image from the fourth position in which the second thumbnail image and the fourth thumbnail image do not overlap to the third position in which the second thumbnail image and the fourth thumbnail image overlap.

22.  (Currently Amended)  The apparatus of claim 21, wherein the method further comprises:
detecting, with the touch panel, [[a]] the pinch-in operation in which [[a]] the distance between two objects decreases after the first and second animations are displayed; and 
in response to detecting the pinch-in operation, [[concurrently]] displaying, on the display:
[[a]] the third animation
[[a]] the fourth animation

23.  (Original)  The method of claim 22, further comprising:
ceasing display of any portion of the third thumbnail image on the display after displaying the third animation so that the first thumbnail image is displayed and does not overlap with any other thumbnail image on the display; and
ceasing display of any portion of the fourth thumbnail image on the display after displaying the fourth animation so that the second thumbnail image is displayed and does not overlap with any other thumbnail image on the display.


displaying a scale out button and a scale in button on the display;
detecting, with the touch panel, selection of the scale out button on the display after the first and second animations are displayed; and
in response to detecting the selection of the scale out button, [[concurrently]] display, on the displaying:
[[a]] the third animation
[[a]] the fourth animation

25.  (Original)  The method of claim 24, further comprising:
ceasing display of any portion of the third thumbnail image on the display after displaying the third animation so that the first thumbnail image is displayed and does not overlap with any other thumbnail image on the display; and
ceasing display of any portion of the fourth thumbnail image on the display after displaying the fourth animation so that the second thumbnail image is displayed and does not overlap with any other thumbnail image on the display.

26.  (Original)  The method of claim 21, wherein the first thumbnail image, the second thumbnail 
in response to detecting the pinch-out operation, switching the apparatus from a first state in which the finite group of thumbnail images are displayed with a first granularity to a second state in which the finite group of thumbnail images are displayed with a second granularity that is finer than the first granularity.

27.  (Original)  The method of claim 21, further comprising:
determining whether an increase in distance between the two objects during the pinch-out operation exceeds a threshold; and
[[concurrently]] displaying the first and second animations on the display in response to determining that the increase in distance exceeds the threshold.

28.  (Currently Amended)  A method for operating an apparatus having a display and a touch panel, the method comprising:
displaying, on the display, first, second, third, and fourth thumbnail images arranged such that such that none of the first, second, third, and fourth thumbnail images overlaps with any other thumbnail image on the display;
detecting, with the touch panel, a pinch-in operation in which a distance between two objects decreases or a pinch-out operation in which the distance between two objects increases;
in response to detecting the pinch-in operation, [[concurrently]] displaying, on the display:
a first animation showing the third thumbnail image moving from a first position in which the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image do not overlap to a second position in which the 
a second animation showing the fourth thumbnail image [[a]] moving from a third position in which the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image do not overlap to a fourth position in which the first thumbnail image and the third thumbnail image do not overlap with the second thumbnail image and the fourth thumbnail image, and the second thumbnail image partially overlaps the fourth thumbnail image so that only a portion of the third thumbnail image appears on the display;
ceasing display of the portion of the third thumbnail image on the display after displaying the first animation so that the first thumbnail image is displayed and does not overlap with the third thumbnail image on the display; [[and]]
ceasing display of the portion of the fourth thumbnail image on the display after displaying the second animation so that the second thumbnail image is displayed and does not overlap with the fourth thumbnail image on the display; and
in response to detecting the pinch-out operation in which the distance between the two objects increases, displaying, on the display:
a third animation showing at least a portion of the third thumbnail image appearing on the display and moving from the second position in which the first thumbnail image and the third thumbnail image overlap to another position in which the third thumbnail image does not overlap with any other thumbnail image on the display; and
a fourth animation showing at least a portion of the fourth thumbnail image appearing on the display and moving from the third position in which the second thumbnail image and the fourth thumbnail image overlap to another position in which the fourth thumbnail image does not overlap with any other thumbnail image on the display.

29.  (Currently Amended)  The method of claim 28, further comprising:
detecting, with the touch panel, [[a]] the pinch-out operation in which [[a]] the distance between two objects increases after the first and second animations are displayed; and
in response to detecting the pinch-out operation, [[concurrently]] displaying, on the display:
[[a]] the third animation
[[a]] the fourth animation

30.  (Currently Amended)  The method of claim 28, further comprising:
displaying a scale out button and a scale in button on the display;
detecting, with the touch panel, selection of the scale in button on the display after the first and second animations are displayed; and
in response to detecting the selection of the scale in button, [[concurrently]] displaying, on the 
[[a]] the third animation
[[a]] the fourth animation

31.  (Previously Presented)  The apparatus of claim 1, wherein the non-transitory computer-readable medium is encoded with additional instructions, which when executed by the at least one processor, further cause the apparatus to:
store the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image so as to be included in a finite group of thumbnail images available for display on the display;
switch the apparatus, in response to detecting a first pinch-out operation and when a first increase in distance between the two objects exceeds a first threshold, from a first state in which the finite group of thumbnail images are displayed with a first granularity to a second state in which the finite group of thumbnail images are displayed with a second granularity that is finer than the first granularity; and
switch the apparatus, in response to detecting a second pinch-out operation continuous with the first pinch-out operation and when a second increase in distance between the two objects exceeds a second threshold, from the second state in which the finite group of thumbnail images are displayed 

32.  (Previously Presented)  The method of claim 21, further comprising:
storing the first thumbnail image, the second thumbnail image, the third thumbnail image, and the fourth thumbnail image so as to be included in a finite group of thumbnail images available for display on the display;
switching the apparatus, in response to detecting a first pinch-out operation and when a first increase in distance between the two objects exceeds a first threshold, from a first state in which the finite group of thumbnail images are displayed with a first granularity to a second state in which the finite group of thumbnail images are displayed with a second granularity that is finer than the first granularity; and
switching the apparatus, in response to detecting a second pinch-out operation continuous with the first pinch-out operation and when a second increase in distance between the two objects exceeds a second threshold, from the second state in which the finite group of thumbnail images are displayed with the second granularity to a third state in which the finite group of thumbnail images are displayed with a third granularity that is finer than the second granularity.


The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art such as the claimed pinch-out user operation between two or more objects so the first level of objects, such as first object and second object that are not overlapping, but with animated pinch-out user operation, the second level of objects such as third object and fourth object that are not appearing on the display at that time, and are not overlapped with the first and second objects start to overlap with the first and second objects, and also with pinch-in user operation between two or more objects of the first level of objects, such as first object and second object that are overlapping with third and fourth objects, with animated pinch-in user operation, the second level of objects such as the third object and fourth object, which are overlapped with the first and second objects start to not overlap with the first and second objects.
 
 	Therefore, Claims 1-32 are allowed.
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145